United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0346
Issued: July 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 2, 2019 appellant filed a timely appeal from a November 20, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 20, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 26, 2018 appellant, then a 57-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 20, 2018 she sustained injuries to her right ankle, right hip,
and right upper side of her body when she tripped over a hand truck bed while in the performance
of duty. On April 23, 2018 she was released to modified-duty work. OWCP accepted her claim
for “strain of unspecified muscle, fascia and tendon at shoulder and upper arm level, right arm,
initial encounter.”
On January 29 and April 4, 2019 appellant filed a claim for a schedule award (Form CA-7)
and submitted progress reports and office visit notes dated January 29 to April 22, 2019 by
Dr. Gordon Avery, a Board-certified orthopedic surgeon. Dr. Avery recounted that she still
complained of pain and weakness in her right shoulder due to an April 20, 2018 employment
injury. Upon examination of the right shoulder, he observed full range of motion (ROM) and no
acromioclavicular (AC) joint tenderness. Speed’s and impingement signs were positive.
Dr. Avery diagnosed right shoulder impingement syndrome, partial tear of the right rotator cuff,
tendinopathy of the right biceps tendon, osteoarthritis of the right glenohumeral joint, and Hill
Sachs deformity.
In a development letter dated April 12, 2019, OWCP requested that appellant submit an
impairment evaluation from her physician addressing whether she had reached maximum medical
improvement (MMI) and evaluating the extent of permanent impairment, if any, in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).3 It afforded her 30 days to submit the requested information.
By decision dated July 26, 2019, OWCP denied appellant’s schedule award claim finding
that she had not submitted medical evidence to establish permanent impairment of a scheduled
member or function of the body, warranting a schedule award.
On August 15, 2019 appellant requested reconsideration. She noted that she had relevant
evidence to show that her April 20, 2018 employment injury was ongoing and that she had reached
MMI.
In support of her request, appellant submitted a March 12, 2019 letter from Dr. Avery, who
recounted that he had treated her since November 27, 2018 for a work injury sustained on
April 20, 2018. Dr. Avery noted that she had been managed conservatively, but may require
surgery. He reported diagnoses of right shoulder impingement syndrome, partial tear of the right
rotator cuff, right biceps tendon tendinopathy, right glenohumeral joint osteoarthritis, and Hill
Sachs deformity. In progress reports dated March 12 to September 17, 2019, Dr. Avery provided
examination findings and reiterated the diagnosed conditions. In an April 22, 2019 progress note,
he indicated that appellant had reached MMI.

3

A.M.A., Guides (6th ed. 2009).

2

In a July 2, 2019 note, Dr. Avery again indicated that appellant had reached MMI on
April 22, 2019. He opined, however, that there was no permanent partial impairment on the basis
of this injury.
OWCP also received duty status reports (Forms CA-17) dated April 1 and September 17,
2019 by Dr. Avery, who indicated that appellant could work modified duty.
By decision dated November 20, 2019, OWCP denied modification of the July 26, 2019
decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations,5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. FECA,
however, does not specify the manner in which the percentage of loss of a member shall be
determined. For consistent results and to ensure equal justice, the Board has authorized the use of
a single set of tables so that there may be uniform standards applicable to all claimants. 6 For
schedule awards after May 1, 2009, the impairment is evaluated under the sixth edition of the
A.M.A., Guides, published in 2009.7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
A claimant has the burden of proof under FECA to establish permanent impairment of a
scheduled member or function of the body as a result of his or her employment injury entitling
him or her to a schedule award.9 Before the A.M.A., Guides can be utilized a description of
impairment must be obtained from his or her physician. In obtaining medical evidence required
for a schedule award, the evaluation made by the attending physician must include a description
of the impairment including, where applicable, the loss in degrees of active and passive motion of
the affected member or function, the amount of any atrophy or deformity, decrease in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.10
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also id. Chapter 3.700.2 and Exhibit 1 (January 2010).
8

D.S., Docket No. 18-1140 (issued January 29, 2019); Isidoro Rivera, 12 ECAB 348 (1961).

9

See M.G., Docket No. 19-0823 (issued September 17, 2019); D.F., Docket No. 18-1337 (issued February 11,
2019); Tammy L. Meehan, 53 ECAB 229 (2001).
10

K.F., Docket No. 18-1517 (issued October 9, 2019); A.T., Docket No. 18-0864 (issued October 9, 2018).

3

OWCP’s procedures provide that, to support a schedule award, the file must contain
competent medical evidence which shows that the impairment has reached a permanent and fixed
state and indicates the date on which this occurred (date of MMI), describes the impairment in
sufficient detail so that it can be visualized on review, and computes the percentage of impairment
in accordance with the A.M.A., Guides.11 If the claimant does not provide an impairment
evaluation, “and there is no indication of permanent impairment in the medical evidence of file,
the CE [claims examiner] may proceed with a formal denial of the award.”12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
In support of her schedule award claim, appellant submitted medical reports, letters, and
Form CA-17 reports from Dr. Avery dated January 29 to September 17, 2019. Dr. Avery noted
her continued complaints of right shoulder pain and weakness after an April 20, 2018 job injury.
He provided examination findings and diagnosed right shoulder impingement syndrome, partial
tear of the right rotator cuff, right biceps tendon tendinopathy, right glenohumeral joint
osteoarthritis, and Hill Sachs deformity. In an April 22, 2019 progress note and July 2, 2019 letter,
Dr. Avery indicated that appellant had reached MMI. Although he opined that she had reached
MMI, he did not describe a permanent impairment due to her accepted April 20, 2018 employment
injury.13 As noted, an impairment evaluation made by the attending physician must include a
description of the impairment including, where applicable, the loss in degrees of active and passive
motion of the affected member or function, the amount of any atrophy or deformity, decrease in
strength or disturbance of sensation or other pertinent descriptions of the impairment. This
description must be in sufficient detail so that the claims examiner and others reviewing the file
will be able to clearly visualize the impairment with its resulting restrictions and limitations.14
The Board finds that none of the medical reports submitted are sufficient to establish
permanent impairment of a scheduled member or function of the body causally related to the
April 20, 2018 employment injury.15 The medical reports of record do not describe appellant’s
impairment in sufficient detail so that it can be visualized on review and do not compute a
percentage of impairment in accordance with the A.M.A., Guides.16 Accordingly, the Board finds
that appellant has not met her burden of proof to establish her schedule award claim.

11

Supra note 7 at Chapter 2.808.5 (March 2017).

12

Id., at Chapter 2.808.6(c) (March 2017).

13

See K.J., Docket No. 19-1492 (issued February 26, 2020); see also D.F., supra note 9.

14

Supra note 10.

15

See C.T., Docket No. 18-0257 (issued May 21, 2019).

16

Supra note 11.

4

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the November 20, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

